                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA

   UNITED STATES OF AMERICA                       )
                                                  )        Case No. 1:20-cr-38
   v.                                             )
                                                  )        Judge Travis R. McDonough
   LEAH BETH CREASMAN                             )
                                                  )        Magistrate Judge Christopher H. Steger
                                                  )
                                                  )


                                               ORDER


           U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

  100) recommending that the Court: (1) grant Defendant’s motion to withdraw her not-guilty plea

  to Counts One and Fourteen of the eighteen-count First Superseding Indictment; (2) accept

  Defendant’s guilty plea to Counts One and Fourteen of the eighteen-count First Superseding

  Indictment; (3) adjudicate Defendant guilty of conspiracy to distribute 50 grams or more of

  methamphetamine (actual) in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846;

  (4) adjudicate Defendant guilty of possession with intent to distribute 5 grams or more of

  methamphetamine (actual) in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); and (4) order

  that Defendant remain in custody pending sentencing or further order of this Court.

           After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

  recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

  report and recommendation (id.) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

        1. Defendant’s motion to withdraw her not-guilty plea to Counts One and Fourteen of the

           eighteen-count First Superseding Indictment is GRANTED;




Case 1:20-cr-00038-TRM-CHS Document 108 Filed 06/15/21 Page 1 of 2 PageID #: 499
     2. Defendant’s plea of guilty to Counts One and Fourteen of the eighteen-count First

        Superseding Indictment is ACCEPTED;

     3. Defendant is hereby ADJUDGED guilty of conspiracy to distribute 50 grams or more of

        methamphetamine (actual) in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846;

     4. Defendant is hereby ADJUDGED guilty of possession with intent to distribute 5 grams

        or more of methamphetamine (actual) in violation of 21 U.S.C. §§ 841(a)(1) and

        841(b)(1)(B); and

     5. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

        this matter which is scheduled to take place before the undersigned on September 10,

        2021, at 2:00 p.m.

        SO ORDERED.

                                             /s/ Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




                                     2
Case 1:20-cr-00038-TRM-CHS Document 108 Filed 06/15/21 Page 2 of 2 PageID #: 500
